Citation Nr: 1546417	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  03-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.  He has additional service in the United States Navy Reserve.  

In December 2009 and January 2011, the Board denied the appeal.  In both instances, the Veteran appealed to the Veterans Claims Court and the Court Clerk vacated the decisions based on Joint Motions for Remand.  In December 2013, the Board again denied the appeal but vacated the decision in January 2015 on its own motion based upon a finding that there existed a pending motion for extension of time to submit additional evidence, filed by the Veteran's attorney.  At this juncture, the appeal will again be REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Following VA examination in February 2013, the examiner opined that the Veteran's bilateral shoulder degenerative arthritis was less likely than not etiologically related to active service; however, further clarification of the opinion is needed. 

First, while the examiner provided a negative etiological opinion regarding the Veteran's current bilateral shoulder condition and its relationship to service, the examiner indicated that the diagnosis of degenerative arthritis had its onset in 1979, dating the onset to a period of service.  This is internally inconsistent; therefore, clarification of the date of onset is needed.  

Next, the examiner acknowledged the Veteran's assertions of in-service episodes of injuring his shoulders, but found "no good documentation that these episodes resulted in any shoulder injuries that required [the Veteran] to seek medical attention."  However, it appears that the examiner relied solely on the lack of objective medical evidence in forming his opinion and did not consider the Veteran's lay statements regarding symptoms since service.  

Moreover, since the February 2013 examination, the Veteran has submitted several lay statements in which his family members and co-workers indicate that he has had symptoms relating to his shoulders since service.  Accordingly, the Board finds that an addendum medical opinion is needed for the examiner to consider the lay statements and contentions of record.

Accordingly, the case is REMANDED for the following actions:

1. Refer the case to the examiner who conducted the February 2013 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's bilateral shoulder disorder.  

Another examination is not required; however, if the examiner indicates that he or she cannot respond to the Board's questions without examination of the Veteran, another examination should be scheduled.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.

Based upon sound medical principles and a review of the relevant evidence of record, including the lay statements presented in support of the claim, the examiner is asked to offer the following opinions:

* Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral shoulder disorder had its onset during service or is otherwise etiologically related to active service?

* Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral shoulder degenerative arthritis manifested to a compensable degree within one year of service separation?

The examiner should clarify his opinion as to the onset date of the Veteran's diagnosis of bilateral shoulder degenerative arthritis.  

For the purpose of rendering the above opinions, the examiner should specifically address the lay statements of record.  The examiner should also discuss the Veteran's occupational history, both during service and following service, as it relates to the etiology of the current bilateral shoulder disorder.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation. 

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record. 

If the determination remains adverse to the Veteran, he and his attorney representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

